Exhibit 10.1

EMPLOYMENT AND CONSULTING AGREEMENT

This EMPLOYMENT AND CONSULTING AGREEMENT (the “Agreement”), entered into on the
28th day of January, 2008, by and between SPECTRUM CONTROL, INC. (the “Company”)
and RICHARD A. SOUTHWORTH (“Southworth”) is amended by this documents as of the
9th of November 2009.

B A C K G R O U N D

WHEREAS, the Company desires to employ Southworth and Southworth desires to be
employed to provide services to the Company for a period of four years
commencing December 1, 2007; and

WHEREAS, after the four year Employment Term, the Company desires to engage
Southworth as a consultant to the Board of Directors of the Company and
Southworth desires to enter into a consulting arrangement for a period of six
years following the expiration of the four year Employment Term, all on the
terms and subject to the conditions, as hereinafter set forth.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
obligations hereinafter set forth, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I. EMPLOYMENT

1. Employment. The Company employs Southworth and Southworth accepts employment
upon the terms and conditions hereinafter set forth.

2. Employment Duties and Position. Southworth’s duties hereunder during the
Employment Term shall consist of performing and carrying out such duties as may
be assigned to him from time to time by the Board of Directors of the Company.
During Southworth’s employment with the Company, Southworth agrees to give the
Company the full benefit of his business time, energy and ability, comply with
the orders and conform to the instructions given to him from time to time by the
Board of Directors of the Company, and to endeavor, in all cases and to the best
of his ability, to promote the Company’s best interests.

3. Employment Term. Southworth shall be employed pursuant to the terms of this
Agreement for a period beginning December 1, 2007, and continuing for a period
of four (4) years to November 30, 2011.

4. Compensation.

(A) Base Compensation. During the first year of the Employment Term, the Company
will pay Southworth an annual base salary as compensation for the services
hereunder of Four Hundred Four Thousand Two Hundred Dollars ($404,200) through
November 30, 2008.

 

1



--------------------------------------------------------------------------------

(B) Year Two Compensation. During the second year of the Employment Term, the
Company will pay Southworth an annual base salary as compensation for the
services hereunder of Four Hundred Twenty-Four Thousand Four Hundred Ten Dollars
($424,410) through November 30, 2009.

(C) Year Three Compensation. During the third year of the Employment Term, the
Company will pay Southworth an annual base salary as compensation for the
services hereunder of Four Hundred Forty-Five Thousand Six Hundred Thirty
Dollars ($445,630) through November 30, 2010.

(D) Year Four Compensation. During the fourth year of the Employment Term, the
Company will pay Southworth an annual base salary as compensation for the
services hereunder of Four Hundred Seventy Thousand Dollars ($470,000) through
November 30, 2011.

(E) Other Benefits. Southworth shall be entitled to participate in the Company’s
At Risk Compensation (“ARC”) Plan, option incentive program, and other employee
benefit plans as may be from time to time provided for similarly situated
employees of the Company, including applicable bonus and incentive programs.
Southworth shall also be entitled to the same type of benefits as provided by
the Company including medical, prescription, dental, 401(k), term life insurance
and long term disability.

(F) Options. The Company Compensation Committee granted Southworth options for
40,000 shares of Company stock on December 3, 2007 and he shall receive an
additional 40,000 shares grant each year of the balance of the term of this
Employment Agreement.

5. Termination.

(A) The Employment Term shall terminate upon the occurrence of any of the
following events: (i) the end of the Employment Term; (ii) immediately upon the
retirement or death of Southworth; (iii) upon the close of business on the date
the Company gives Southworth notice of Termination for Just Cause (as defined
below); or (iv) immediately upon the occurrence of the Permanent Disability of
Southworth (as defined below).

(B) For the purposes of this Agreement:

1. “Termination for Just Cause” shall mean termination of the employment of
Southworth for or as a result of (i) an act or acts by Southworth, or any
omission by Southworth, constituting a felony; (ii) any act of fraud; or
(iii) or any breach of the terms of this Agreement by Southworth.

2. “Permanent Disability” shall mean Southworth is unable to perform the
essential functions of Southworth’s job with or without reasonable accommodation
as a result of a physical or mental disability or infirmity which has continued
for more than one hundred twenty (120) consecutive days or for a period of two
hundred (200) days within any three hundred sixty (360) day period. Southworth
agrees to submit medical evidence regarding any disability or infirmity,
including making himself available for medical examination, as is reasonably
requested by the Company. Southworth agrees that the determination of his
permanent disability by the Board of Directors shall be conclusive.

 

2



--------------------------------------------------------------------------------

(C) If Southworth’s employment under this Agreement is terminated prior to the
expiration of the Employment Term the parties agree that Southworth shall be
compensated as follows:

1. If Southworth should retire or voluntarily leave the employment of the
Company for any reason he shall only be entitled to receive the salary due him
and any vacation pay which is accrued but unpaid as of the date of termination.

2. If Southworth should be terminated by the Company other than Termination for
Just Cause, he shall be entitled to receive the salary due him and any vacation
pay which is accrued but unpaid as of the date of termination. He shall also
receive a severance payment equal to twelve months of his then current salary,
and a payment of the amount he received under the ARC for the prior fiscal
corporate year. The severance payment and the ARC payment will be made in twelve
equal monthly payments.

3. If Southworth should be terminated due to Permanent Disability he shall be
entitled to receive the salary due him and any vacation pay which is accrued but
unpaid as of the date of termination. He shall also receive a severance payment
equal to twelve months of his then-current salary. The severance payment shall
be paid in twelve equal monthly installments.

4. If Southworth is terminated is due to his death, Southworth’s estate or legal
representative shall be paid the salary due him and any vacation pay which is
accrued but unpaid as of the date of his death. His estate shall receive a
severance payment equal to twelve months of his then-current salary. The
severance payment shall be paid in twelve equal monthly installments.

5. If Southworth shall be Terminated for Just Cause he shall only receive the
salary due him and any vacation pay which is accrued but unpaid as of the date
of termination.

(D) General.

1. Termination of Southworth’s employment pursuant to this section 5 shall
release the Company and Southworth of all of their liabilities and obligations
under this Agreement, except as expressly provided in Article I, Section 5, and
Article III.

2. Southworth agrees that the payments expressly provided by this section 5
shall be the sole and exclusive remedy and Southworth covenants not to assert or
pursue any other remedies, at law or in equity, with respect to his termination
from employment during the Employment Term.

 

3



--------------------------------------------------------------------------------

3. Change in Control Agreements. Southworth has executed a Change in Control
Agreement with the Company and if such a Change in Control Agreement is in
effect when a change in control would occur then Southworth shall be entitled to
receive payment either under the Change in Control Agreement or under this
Employment Agreement whichever would result in the highest payment to
Southworth. Southworth shall only be entitled to receive payment under one of
the Agreements.

4. Resignation from Corporate Board of Directors. Southworth agrees that should
he retire or voluntarily leave the employment of the Company for any reason or
upon termination of his duties as President and Chief Executive Officer (CEO) of
the Company he will submit a letter of resignation to the Board of Directors of
the company, relinquishing his position as member of the Board of Directors of
the Company.

ARTICLE II. CONSULTING

1. Consulting Term. In the event Southworth is President of the Company on
November 30, 2011, the Company agrees to retain Southworth as a consultant. The
term of the consulting agreement will commence on December 1, 2011 and continue
for a period of six years ending November 30, 2017, unless terminated sooner in
a manner provided herein (the “Consulting Term”).

2. Consulting Duties. Southworth’s duties will be assigned from time-to-time by
the Board of Directors of the Company. Southworth will complete assigned duties
using his independent judgment, skills and experience. Although assigned duties
are to be completed in a prompt, complete and reasonable fashion, the time and
manner of completion shall be left to Southworth.

3. Hours. Southworth will devote such time to his duties under this Agreement as
is reasonably necessary to achieve the duties assigned to him. Such duties may
be performed by telephone or other form of electronic communication as is
reasonably practical.

4. Compensation. For Southworth’s services hereunder, Southworth will receive
total annual compensation of One Hundred Thousand and 00/100 Dollars
($100,000.00). The Company will pay Southworth on a bi-weekly basis. In the
event of termination of the Agreement prior to the expiration of a month in
which consulting services are performed, the Company shall pay Southworth a pro
rated amount for the portion of the month prior to the date of termination. In
addition, if Southworth is eligible for reasonable customary medical benefits as
provided to other employees of the Company, then he shall receive the same
benefits during the term of the Consulting Agreement.

5. Independent Contractor. Southworth shall act as an independent contractor and
not as an employee of the Company. As such, the Company shall not be responsible
for any income tax or other withholdings from the payments to Southworth.

6. Termination.

(A) The Consulting Term shall terminate upon the occurrence of any of the
following events: (i) the end of the Consulting Term; (ii) immediately upon the
death of

 

4



--------------------------------------------------------------------------------

Southworth; (iii) upon the close of business on the date the Company gives
Southworth notice of Termination for Just Cause; (iv) immediately upon the
occurrence of the Permanent Disability of Southworth; (v) delivery of thirty
(30) days’ written notice from the Company to the Consultant; or (vi) delivery
of thirty (30) days’ written notice from the Consultant to the Company
(“Voluntary Termination”).

(B) For the purposes of this Agreement:

1. “Termination for Just Cause” shall have the meaning set forth in Article I,
Section 5(B)(1) above.

2. “Permanent Disability” shall have the meaning set forth in Article I,
Section 5(B)(2) above.

(C) If Southworth’s Consulting Agreement shall be terminated prior to the
expiration of the Consulting Term the parties agree that Southworth would be
compensated as follows:

1. If during the Consulting Term the engagement of Southworth is terminated by
the Board of Directors or the Company, Southworth shall be entitled to be
compensated $100,000.00 annually for the remaining years of the Consulting Term
under Terms and Conditions to be determined by the Board of Directors at the
time of termination.

2. If Southworth shall be terminated by the Board of Directors or the Company
due to Permanent Disability the obligation to compensation Southworth shall
cease immediately upon such termination, provided however, that the Company
shall pay Southworth any portion of the annual fee ($100,000.00) “earned” but
unpaid through the date of termination as determined by the Company.

3. If Southworth should be terminated due to his death, the Company’s obligation
to compensate Southworth shall cease immediately upon such death, provided
however, that the shall pay Southworth’s estate any portion of the annual fee
($100,000.00) “earned” but unpaid through the date of termination.

4. If Southworth shall be Terminated for Just Cause by the Board of Directors or
the Company, the Company’s obligation to compensate Southworth shall cease
immediately upon such termination, provided however, that the Company shall pay
Southworth any portion of the annual fee ($100,000.00) “earned” but unpaid
through the date of termination as determined by the Company.

(D) General.

1. Termination of Southworth’s engagement pursuant to this section 6 shall
release the Company and Southworth of all of their liabilities and obligations
under this Agreement, except as expressly provided in Article I, Sections (5),
and Article III.

 

5



--------------------------------------------------------------------------------

2. Southworth agrees that the payments expressly provided by this section 6
shall be the sole and exclusive remedy and Southworth covenants not to assert or
pursue any other remedies, at law or in equity, with respect to his termination
from engagement during the Contract Term.

3. Termination of Southworth’s engagement pursuant to this section 6 shall not
release Southworth from his obligations and restrictions under Article II,
Section (6) and Article III, Section (1) of this Agreement.

ARTICLE III. MISCELLANEOUS PROVISIONS

1. Confidential Information.

(A) During the term of this Agreement and after the termination of this
Agreement, Southworth shall not, without the written consent of the board of
directors of the Company, disclose to any other person, other than an employee
of the Company or its subsidiaries and affiliates or a person to whom disclosure
is reasonably necessary or appropriate in connection with the performance by
Southworth of his duties hereunder, any Confidential Information obtained by him
while in the employ, or engaged as a consultant, of the Company or its
subsidiaries and affiliates. “Confidential Information” shall mean, without
limitation, with respect to the contents of Company’s manuals, customers,
estimating procedures, pricing structure, marketing plans, bidding procedures,
the terms of any agreement of the Company or its subsidiaries and affiliates
with any person, the terms of any past or present price quotations, or any
related information, disclosure of which will be damaging to the Company or its
subsidiaries and affiliates; provided, however, that Southworth may disclose,
upon ten (10) business days advance written notice to the Company, such
information as may be ordered disclosed by a judge in connection with any
judicial or administrative proceeding; and, providing further, that
“Confidential Information” shall not include any information known generally to
the public or the industry.

(B) Southworth further covenants and agrees that every document, computer disk,
computer software program, notation, record, diary, memorandum, development,
investigation, or the like, and any method or manner of doing business of the
Company or its subsidiaries or affiliates (or containing confidential
information as provided above) made or acquired by Southworth during, and in the
course of, his employment or engagement as a consultant with the Company, is and
shall be the sole and exclusive property of the Company, as applicable, and
shall constitute “works-for-hire.” Southworth will deliver the same (and every
copy, disk, abstract, summary, or reproduction of same made by or for Southworth
or acquired by Southworth) whenever Company may so require and in any event
prior to or at the termination of said employment or engagement as a consultant.

 

6



--------------------------------------------------------------------------------

2. Covenant Not To Solicit; Covenant Not To Compete.

(A) Prohibited Activities. Southworth agrees that he will not, directly or
indirectly, or in concert with others (including but not limited to spouses) do
the following:

1. Agreement Not To Compete During Employment With, Or While Engaged As A
Consultant Of, The Company

Southworth agrees that, during his employment with the Company, while engaged as
a consultant by the Company, and any period during which Southworth may be
receiving severance benefits, he shall not directly or indirectly, for
compensation or otherwise, alone or as an agent, principal, partner, officer,
employee, trustee, director, stockholder, or in any other capacity, (1) own,
manage, operate, join, control; (2) participate in the ownership, management,
operation or control of; (3) furnish any capital to or be connected in any
manner with; or (4) provide any services as an employee or as a consultant for
any business which competes within the marketplace with the business of the
Company or its subsidiaries and affiliates for which Southworth has performed
services.

3. Agreement Not To Compete or Solicit Employees Following Separation From
Employment or the Termination of the Consulting Engagement With The Company

Southworth further agrees that, for a six month period following the later of
separation of employment, the termination of the consulting engagement or the
completion of any severance benefits hereunder for any reason (Southworth’s
“Date of Separation”), he shall not directly or indirectly engage in the
following, or aid or counsel any other person to engage in, the following:

(a) approach or attempt to induce any employee of the Company or its
subsidiaries and affiliates to leave his or her employment;

(b) approach or solicit for business any person or company who has been a
customer of the Company or its subsidiaries and affiliates at any time within
the twelve-month period immediately prior to the Date of Separation;

(c) approach or solicit for business any person or company to whom the Company
or its subsidiaries and affiliates for which Southworth has performed services,
submitted a formal written proposal within the twelve-month period immediately
prior to the Date of Separation; or

(d) accept employment with a competitor to perform similar duties for a person
or company unless (1) Southworth was terminated by Company without cause prior
to the end of the Employment Term, or (2) the Company agrees to provide
Southworth with written approval to accept such employment.

(B) Remedies. Southworth acknowledges that (i) the provisions of this section
are reasonable and necessary to protect the legitimate interests of Company and
its affiliates, (ii) any violation of this section will result in irreparable
injury to Company and its affiliates and that damages at law would not be
reasonable or adequate compensation to Company and its affiliates for a
violation of this section and (iii) Company and its affiliates shall be entitled
to have the provisions of this section specifically enforced by preliminary and
permanent injunctive relief without the necessity of proving actual damages and
without posting bond or other security, unless required by law, as well as to an
equitable accounting of all earnings, profits and other

 

7



--------------------------------------------------------------------------------

benefits arising out of any violation of this section, including, without
limitation, estimated future earnings. In the event that the provisions of this
section should ever be deemed to exceed the time, geographic, product or any
other limitations permitted by applicable law, then such provisions shall be
deemed reformed to the maximum permitted by applicable law.

(C) Jurisdiction. Company and Southworth intend to and do hereby confer
jurisdiction to enforce the covenants set forth in this section upon the courts
of Erie, Pennsylvania. If the courts of said jurisdiction hold such covenants
unenforceable in whole or in part, it is the intention of Company and Southworth
that such determination not bar or in any way adversely affect the right of
Company and its affiliates to equitable relief and remedies hereunder in courts
of any other jurisdiction as to breaches or violations of this section, such
covenants being, for this purpose, severable into diverse and independent
covenants.

4. Consideration. Southworth acknowledges that the consideration to Southworth
in this Agreement is valuable consideration for Southworth’s covenants and
obligations in this Agreement and is in addition to any consideration currently
due to Southworth from the Company.

5. Injunctive Relief. Southworth expressly acknowledges that any breach or
threatened breach by Southworth of any of the terms set forth in Article I,
Section 2; Article III, Section 1; or Article III, Section 2 of this Agreement
may result in significant and continuing injury to the Company, the monetary
value of which may be impossible to establish. Therefore, Southworth agrees to
submit to the jurisdiction of the courts (federal or state) of the Commonwealth
of Pennsylvania and agrees that the Company shall be entitled to injunctive
relief in Pennsylvania or any other jurisdiction and any other court of
appropriate jurisdiction. The provisions of this section shall survive the
Employment Term.

6. Parties Benefited; Assignments. This Agreement shall be binding upon
Southworth, the heirs and personal representative or representatives of
Southworth, and upon the Company and its successors and assigns. Neither this
Agreement nor any rights or obligations hereunder may be assigned by Southworth.
The Company may assign this Agreement to any affiliate of the Company or other
successor in interest to the business of the Company.

7. Notices. Any notice required or permitted by this Agreement shall be in
writing sent by personal delivery, or by registered or certified mail, return
receipt requested, addressed to the Company, Attention: President, at its then
principal office, or to Southworth at Southworth’s then current address, as the
case may be, or to such other address or addressees as any party may from time
to time specify in writing. Notices shall be deemed given when received.

8. Governing Law and Venue. This Agreement takes effect on the date hereof and
shall be governed by, construed and enforced, in accordance with the laws of the
Commonwealth of Pennsylvania without regard to conflict of law principles.

9. Miscellaneous. This Agreement contains the entire agreement of the parties
and supersedes any prior written or oral agreements or understandings between
the parties relating to the employment, or the engagement as a consultant, of
Southworth, and the compensation or benefits promised to Southworth. No
modification or amendment of this Agreement shall be

 

8



--------------------------------------------------------------------------------

valid unless in writing and signed by or on behalf of the party who is bound. A
waiver of the breach of any term or condition of this Agreement shall not be
deemed to constitute a waiver of any subsequent breach of the same or any other
term or condition. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any person or circumstance, shall, for any reason and
to any extent, be held invalid or unenforceable, such invalidity and
unenforceability shall not affect the remaining provisions hereof and the
application of such provision to other persons or circumstances, all of which
shall be enforced to the greatest extent permitted by law. The compensation
provided to Southworth pursuant to this Agreement shall be subject to any
withholdings and deductions required by any applicable tax laws. Any amounts
payable to Southworth hereunder after the death of Southworth shall be paid to
Southworth’s estate or legal representative. The headings in this Agreement are
inserted for convenience of reference only and shall not be part of or control
or affect the meaning of any provision. This Agreement may be executed in any
number of counterparts and any party hereto may execute any such counterpart,
each of which when executed and delivered (which deliveries may be made by
telefax) shall be deemed to be an original, and all of which counterparts taken
together shall constitute but one and the same instrument.

IN WITNESS WHEREOF, the parties have duly executed and delivered Employment
Agreement as of the day and year first above written.

 

SPECTRUM CONTROL, INC. By:  

 

  Name: G.A. Ryan   Title: Chairman of the Board

 

Name: Richard A. Southworth

 

9



--------------------------------------------------------------------------------

CONSULTING AGREEMENT

THIS AGREEMENT (this “Agreement”), dated as of the 11th day of January, 2011
(the “Effective Date”), is between Elmalem Consulting, LLC, a Limited Liability
Company formed under Delaware law (“Company”) with an address at
                    , and GCC International (Panama) Corp., a Panamanian
corporation having an office at                      (“GCC”).

RECITALS

WHEREAS, GCC is engaged in the business of customer management solutions,
including customer contact, first-party receivable management and third party
collections (the “Business”); and

WHEREAS, GCC desires to retain the Company as a consultant to GCC with respect
to the Business, and the Company desires to be retained by GCC, upon the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, the Company and GCC agree as follows:

1. Consulting Commitment.

(a) The term of this Agreement will commence on the Effective Date and continue
until the first anniversary of the Effective Date (the “Term”). Thereafter, the
Term will be automatically renewed for successive terms of one (1) year, each
upon the same terms and conditions set forth in this Agreement. Either party may
terminate this Agreement for any reason upon thirty (30) days prior written
notice by the terminating party to the other party.

(b) GCC hereby engages the Company, and the Company agrees, to provide
consulting services to GCC on an as-needed basis with respect to such matters
relating to the Business as GCC may reasonably request (the “Services”).

(c) The Company will be paid an annual consulting fee of $             for the
rendering of the Services by the Company to GCC, payable periodically throughout
the year, as mutually agreed by the parties for the following factors:

(i) increase to the number of employees of GCC;

(ii) increases to the profit of GCC;

(iii) greater volume of business of GCC; and

(iv) contests or races by customers of GCC that GCC wins.

(d) GCC will reimburse the Company for reasonable out-of pocket expenses, which
are incurred by the Company in rendering the Services. For all such expenses,
the Company must furnish to GCC statements, receipts and vouchers as and when
required by and to the reasonable satisfaction of, GCC.



--------------------------------------------------------------------------------

(e) The Company may hire or assign its own personnel (the “Peresonnel”), on the
Company’s own terms (and without the consent of GCC), to undertake the Services.

2. Confidential Information.

(a) The Company and the Personnel, in performance of their obligations
hereunder, will have access to, and will gain knowledge with respect, to trade
secrets, know-how, financial results and information, processes and techniques,
technical production and cost data, methods of doing business, information
concerning customers and suppliers, and related confidential and proprietary
information that is unique to the Business of GCC (such unique information,
herein referred to as the “Confidential Information”).

(b) The Company acknowledges that unauthorized disclosure or misuse of the
Confidential Information by the Company or the Personnel from and after the date
hereof will result in irreparable damage to GCC. The Company also acknowledges
and agrees with GCC that covenants by the Company not to make disclosure of the
Confidential Information are essential to the growth and stability of the
Business in the hands of GCC. Accordingly, the Company agrees and covenants not
to use or disclose from and after the date hereof any Confidential Information
obtained by the Company or the Personnel while rendering the Services pursuant
to this Agreement, other than in the performance of their obligations under this
Agreement, and the Company indemnifies GCC for any breach of this Section 2 by
itself or any of the Company’s personnel. The provisions of this Section shall
survive the expiration or termination of this Agreement.

3. Equitable Remedies; Severability.

(a) Because a remedy at law for any breach of the provisions of Section 2 hereof
will be inadequate, in addition to all other remedies available to the parties,
the parties shall have the remedies of a restraining order, injunction or other
equitable relief to enforce the provisions of Sections 2.

(b) In the event that any one or more of the restrictions in Section 2 is found
to be unreasonable by a court of competent jurisdiction, the parties shall agree
and submit to the reduction of said restrictions as such court may determine to
be reasonable. In the event that any restriction set forth in Section 2 hereof
is found to be unreasonable or otherwise invalid in any jurisdiction, in whole
or in part, the parties hereby agree that such restrictions shall remain and be
valid in all other jurisdictions.

4. Governing Law. This Agreement shall be construed under and in accordance with
the laws of the State of Florida.

5. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
legal representatives, successors, and assigns where permitted by this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

6. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter of this Agreement, and
supersedes any prior understandings or written or oral agreements between the
parties with respect to the subject matter of this Agreement.

7. Relationship of Parties. The Company is an independent entity and business
and it shall not, nor shall the Company’s Personnel, be deemed agent(s) or
employee(s) of GCC. Neither the Company nor the Personnel has the authority to
bind GCC in any matter whatsoever. The Company understands and agrees that it
will be solely liable for any U.S. federal, state, local or foreign taxes
imposed with respect to (a) the Company’s employment of Personnel or
(b) payments made to the Company by GCC pursuant to this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

ELMALEM CONSULTING, LLC By:  

 

  Daniel Elmalem, Member GCC INTERNATIONAL (PANAMA) CORP. By:  

 

  Name:  

 

  Title:  

 

 

- 4 -